DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            Response Date
2. 	This Office Action is in response to applicant's response filed on March 28, 2022 from 

Non-Final Office Action mailed out on January 21, 2022. 


  			                           Status of Claims 

3.   	Claim 1 has been amended to correct typographical error. Claims 1-16 are 

pending in the Application.

Response to Arguments
4.	Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. 
	On pages 7-9 of Applicant Argument, the Applicant argues that Soon-Shiong fails to disclose independent claims 1 and 5. Examiner respectfully disagrees.
	Referring to the rejection of claim 1, the Applicant contends Soon-Shiong doesn’t teach “capturing at least one image or frame of a real-world scene by an accessory camera operatively connected to a hotspot” because the prior-art is silent as to any hotspot, let alone an accessory camera operatively connected to such a hotspot.
The Examiner would like to emphasize that Soon-Shiong [0025] confers the use of “network 170 (e.g., network connection, Internet, LAN, WAN, VPN, PAN, etc.) to establish connection to “a user of first media capturing device 110” , thereby  “network 170 (e.g., network connection, Internet, LAN, WAN, VPN, PAN, etc.)” equates to “hotspot”. 
With regard to the limitation “analyzing the at one image or frame to detect one or more objects in the real- world scene”, the limitation is met by Soon-Shiong in [0030]  “object recognition engine 130 identifies or recognizes at least one object in environment 120 from the media representation 125” ,wherein the media representation 125 such as PNG images, JPG images is used to identify or recognize at least one object in a real-world environment. 

With regard to the limitation “applying at least one of filtering and preferential selection of the one or more objects of interest”, the Examiner likes to correct the cited paragraph in the rejection due to typographical error.  The limitation equates to “[0015] The media capturing device operating as an recognition engine executes one or more data processing algorithms to extract characteristics from the media. The characteristics can be used to query an object database storing object traits associated with known objects. The object traits aid in determining the nature of contextually relevant items represented within the captured media. The object database can store object traits as various types of recognition characteristics, possibly as descriptors (e.g. shape context descriptors, filter-based descriptors, distribution-based descriptors, textons, derivative-based descriptors, etc.)”

With regard to the limitation “transmitting information regarding the filtered or preferred one or more objects of interest to a remotely located server via the hotspot”, the Applicant further argues that “ …..if (according to the Office Action) Soon-Shiong has already applied filtering/preferential selection, it does not then subsequently transmit information Application No.: 17/082,633Docket No.: 62CX-315586regarding the filtered/preferred one or more objects of information”.
The Examiner likes to correct the cited paragraph in the rejection due to typographical error.  The limitation equates is well taught in paragraph [0043] of Soon-Shiong.

With regard to the limitation “receiving, at the hotspot, from the remotely located server, a map of the real- world scene generated using and comprising the filtered or preferred one or more objects of interest”, Soon-Shiong in paragraph [0043] discusses “environment 120 could include one or more of the following: a nature setting, a building, a room, an operating room, a street, a stage, a vehicle, a road, an operating room, a school, a classroom, an arena, a stadium, a warehouse, a mall, a plaza,” in addition, paragraph [0016] discusses “an environment (e.g., real-world scene, a room, a virtual setting, etc.) and allowing the device to access an object recognition engine. The method further includes the object recognition engine identifying an object from the captured digital representation using one or more characteristics derived from the digital representation”
Based on the cited paragraph,  Soon-Shiong discloses  the limitation  “….map of the real- world scene generated using and comprising the filtered or preferred one or more objects of interest”,”



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Shiong Pub. No.: US 2015/0052146 A1 (Hereinafter “Soon-Shiong”).

 	Regarding Claim 1, Soon-Shiong discloses a method, comprising: 
capturing at least one image or frame of a real-world scene by an accessory camera operatively connected to a hotspot (see paragraphs [0025]-[0026] and [0042]); 
analyzing the at least one image or frame to detect one or more objects in the real-world scene (see paragraph [0030]); 
applying at least one of filtering and preferential selection of the one or more objects of interest (see paragraph [0015]);
 transmitting information regarding the filtered or preferred one or more objects of interest to a remotely located server via the hotspot (see paragraphs [0031] - [0032]); and 
receiving, at the hotspot, from the remotely located server, a map of the real- world scene generated using and comprising the filtered or preferred one or more objects of interest (see paragraph [0032]). 

 	Regarding Claim 2, Soon-Shiong further discloses wherein the one or more detected objects include, in part, occluding objects impeding line-of-sight connectivity between the hotspot and a 5G small cell (see paragraph [0004]).

	Regarding Claim 2, Soon-Shiong further discloses wherein the application of the at least one of filtering and preferential selection comprises identifying only the occluding objects (see paragraphs [0035] and [0067]).  

Regarding Claim 4, Soon-Shiong further discloses caching the occluding objects in a memory of at least one of the hotspot and the accessory camera (see paragraphs [0031] -[0032]).  

 	Regarding Claim 5, Soon-Shiong discloses a hotspot accessory camera system (see fig.1), comprising:
 	 a hotspot (see paragraph [0042]);; and 
an accessory camera operatively connected to the hotspot, the accessory camera (see paragraphs [0025]-[0026] and [0042]); comprising: 
a support platform supporting a surface of the hotspot thereon (see paragraph [0063]);
at least one retaining member securely retaining the hotspot to the support platform (see paragraph [0063]);
a hotspot connector mating with an accessory camera connector port effectuating a data connection between the hotspot and the accessory camera (see paragraphs [0023]-[0024]) ;
 an actuatable arm (see paragraph [0063]); and
 a camera unit disposed in the actuatable arm capturing at least one of images and frames, wherein at least a subset of the at least one of the images and frames are received by the hotspot for transmission to a remote server via a communications connection effectuated between the hotspot and a wireless communications network  (see paragraphs [0025]-[0026] and [0042]).  

 	Regarding Claim 6, Soon-Shiong further discloses wherein the camera unit comprises first and second camera lenses oriented to capture the at least one of the images and frames from at least two directions (see paragraphs [0035] and  [0050]).  

Regarding Claim 7, Soon-Shiong further discloses wherein the accessory camera further comprises at least one processor adapted to perform edge processing at the accessory camera prior to the transferring of the at least one of the images and frames to the remote server (see paragraph [0032]).  
  
Regarding Claim 8, Soon-Shiong further discloses wherein the at least one processor adapted to perform the edge processing filters one or more of the at least one of the images and frames (see paragraphs [0041] and [0054]). 

Regarding Claim 9, Soon-Shiong further discloses wherein the subset of the at least one of the images and frames comprises those of the one or more of the at least one of the images and frames remaining after the filtering by the at least one processor (see paragraphs [0041] and [0054]).  

Regarding Claim 10, Soon-Shiong further discloses wherein the at least one processor is further adapted to cache the subset of the at least one of the images and frames in a memory of at least one of the hotspot and the accessory camera (see paragraph [0040]).
Regarding Claim 11, Soon-Shiong further discloses wherein the at least one of the images and frames includes facial captures from one or more users of the hotspot accessory camera system (see paragraph [0033]).  

Regarding Claim 12, Soon-Shiong further discloses wherein the at least one processor adapted to perform the edge processing filters the at least one of the images and frames to store only those of the at least one of the images and frames corresponding to the facial captures from the one or more users of the hotspot accessory camera system (see paragraphs [0041] and [0054]).
  
Regarding Claim 13, Soon-Shiong further discloses wherein the hotspot transmits the facial captures from the one or more users of the hotspot accessory camera system to the remote server to authenticate the one or more users (see paragraph [0037]).  

	Regarding Claim 14, Soon-Shiong further discloses wherein the accessory camera further comprises one or more sensors sensing biometric-related characteristics of one or more users of the hotspot accessory camera system (see paragraph [0033]).  

 	Regarding Claim 15, Soon-Shiong further discloses wherein the processor is further adapted to relate the biometric-related characteristics of the one or more users to the at least one of the images and frames (see paragraphs [0031] and [0033]).    

 Regarding Claim 16, Soon-Shiong further discloses wherein the hotspot receives targeted data for presentation to the one or more users based on the relationship between the biometric-related characteristics and the at least one of the images and frames (see paragraphs [0031] and [0033]).  

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424